Case: 18-10309      Document: 00514776491         Page: 1    Date Filed: 12/28/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                      No. 18-10309
                                                                               FILED
                                                                       December 28, 2018
                                                                          Lyle W. Cayce
MARK EUGENE ENGLE,                                                             Clerk

                                                 Plaintiff-Appellant

v.

HUNT COUNTY TEXAS COMMISSIONER; GREENVILLE MAYOR;
GREENVILLE CHIEF OF POLICE; FELICIA WHITE, Officer; STEVEN
WALDEN, Officer; JASON SMITH, Officer; WARREN MITCHELL, Officer;
NATHAN BAKER, Officer; KATHERINE FERGUSON, Attorney; JAMES
SMITH, Private Investigator; STEPHEN LILLEY, ADA,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CV-2213


Before OWEN, WILLETT, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Mark Eugene Engle, Texas prisoner # 1958430, moves for leave to
proceed in forma pauperis (IFP) in this appeal from the dismissal of his 42
U.S.C. § 1983 complaint for damages and declaratory relief arising from the
issuance of a search warrant in 2012 and from his narcotics conviction in 2014.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10309    Document: 00514776491     Page: 2   Date Filed: 12/28/2018


                                 No. 18-10309

Engle’s IFP motion in this court constitutes a challenge to the district court’s
certification that the appeal is not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997).
      Engle does not show that his appeal raises legal points arguable on the
merits and that it is therefore nonfrivolous. See Howard v. King, 707 F.2d 215,
220 (5th Cir. 1983). Therefore, we DENY the IFP motion and sua sponte
DISMISS this frivolous suit. See Baugh, 117 F.3d at 202; Howard, 707 F.2d at
220; 5TH CIR. R. 42.2. Also, we DENY Engle’s motion to appoint counsel.
      The dismissal of Engle’s complaint by the district court and the dismissal
of this appeal as frivolous count as two strikes under 28 U.S.C. § 1915(g). See
Coleman v. Tollefson, 135 S. Ct. 1759, 1763 (2015); Adepegba v. Hammons, 103
F.3d 383, 387-88 (5th Cir. 1996). Engle is WARNED that accumulating a third
strike will preclude him from proceeding IFP in any civil action or appeal while
he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).
      APPEAL DISMISSED AS FRIVOLOUS; IFP MOTION DENIED;
MOTION TO APPOINT COUNSEL DENIED; SANCTION WARNING
ISSUED.




                                       2